Citation Nr: 9935984	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss in the left ear, with tinnitus.

3. Entitlement to service connection for disc disease of the 
lumbar spine.

4. Entitlement to an increased rating for degenerative 
spondylosis of the cervical spine, currently evaluated as 
20 percent disabling.

5. Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.  He apparently had periods of active duty for training, 
which have not been verified.

By decisions in October 1987 and August 1994, the Board of 
Veterans' Appeals (Board) denied service connection for 
hypertension and hearing loss in the left ear with tinnitus.  
Recently, the veteran has submitted additional evidence, 
seeking to reopen his claims for service connection for 
hypertension and defective hearing in the left ear, with 
tinnitus. 

In a decision dated in February 1996, a hearing officer 
denied the veteran's claim for service connection for disc 
disease of the lumbar spine.  This matter was addressed in a 
supplemental statement of the case issued later that month.  
The veteran's representative referred to this claim in a July 
1996 statement, and this constitutes a substantive appeal 
with respect to the claim for service connection for disc 
disease of the lumbar spine.  Accordingly, this matter is 
properly before the Board at this time.  See 38 C.F.R. 
§§ 20.201, 20.202 (1999).

In a rating decision dated in April 1995, the Regional Office 
(RO) confirmed and continued the 20 percent evaluation in 
effect for the veteran's service-connected cervical spine 
disability, and increased from noncompensable to 10 percent 
the evaluation assigned for his low back disability.  He has 
disagreed with these determinations.  Based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination conducted in October 1998, 
the RO, by rating action dated in February 1999, assigned a 
20 percent evaluation for his low back disability, effective 
September 1994.  

In a supplemental statement of the case issued in October 
1998, the RO informed the veteran that his claims for service 
connection for hypertension and defective hearing in the left 
ear with tinnitus were not reopened, as the evidence could 
not be considered to be new and material.  

The Board notes that the veteran was scheduled to testify at 
a hearing before it in December 1999.  In correspondence 
received in October 1999, the veteran indicated that the 
hearing could proceed without him and, accordingly, the 
formal hearing was canceled.

The issues of entitlement to service connection for disc 
disease of the lumbar spine and increased ratings for 
degenerative spondylosis of the cervical spine and chronic 
low back strain will be considered in the REMAND section 
below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. By decisions in October 1987 and August 1994, the Board 
denied service connection for hypertension and hearing 
loss in the left ear with tinnitus.

2. The evidence added to the record since the August 1994 
decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the 
claims for service connection for hypertension and hearing 
loss in the left ear, with tinnitus.
3. Service connection is in effect for, among other 
disabilities, chronic low back strain.

4. A private physician concluded that the veteran's disc 
disease of the lumbar spine is related to his service-
connected low back disability.


CONCLUSIONS OF LAW

1. The evidence received since the August 1994 Board decision 
which denied service connection for hypertension is not 
new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2. The August 1994 decision of the Board denying service 
connection for hypertension is final and the claim is not 
reopened.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

3. The evidence received since the August 1994 Board decision 
which denied service connection for hearing loss in the 
left ear with tinnitus is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

4. The August 1994 decision of the Board denying service 
connection for hearing loss in the left ear with tinnitus 
is final and the claim is not reopened.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

5. The veteran's claim for service connection for disc 
disease of the lumbar spine is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has Been 
Submitted to Reopen Claims of Entitlement to 
Service Connection for Hypertension and 
Hearing Loss in the Left Ear With Tinnitus 

Background 

As noted above, by decision dated in August 1994, the Board 
held that the evidence submitted by the veteran was not new 
and material, and his claims for service connection for 
hypertension and hearing loss in the left ear with tinnitus 
remained denied.  It was noted that there was one elevated 
blood pressure reading during service, but that hypertension 
was not documented for several years following service.  It 
was further noted that, although there was a borderline 
elevated audiometric test on the entrance examination in July 
1975, there were no other findings in service suggesting any 
hearing loss in the left ear.  It was also noted that 
tinnitus was not present in service.  The evidence considered 
by the Board included the service medical records; medical 
records of treatment following his fall in August 1981 which 
failed to show a hearing loss or tinnitus; an October 1978 
health questionnaire which reflected the fact that the 
veteran denied a history of hypertension or ear trouble; lay 
statements; and medical records showing treatment many years 
after service.  

The additional evidence 

In a statement dated in October 1984, a private physician 
related that an audiometric test had been performed on the 
veteran the previous month.  It was noted that there was a 
mild loss in the left ear in the high frequencies, and that 
this was often associated with noise or ringing in the ears.  

VA outpatient treatment records show that in June 1990, it 
was reported that the ringing started after two years but 
stopped.  Also of record is the copy of a VA audiometric test 
in June 1985, and a January 1992 VA audiometric test which 
revealed a high frequency hearing loss in the left ear and 
constant tinnitus.  

Of record are private medical records dated from 1984 to 
1997.  In March 1997, the veteran complained of decreased 
hearing and increased tinnitus.  The impression was 
sensorineural hearing loss.

The veteran was afforded an examination by the VA in October 
1998.  Blood pressure was 140/90.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension or sensorineural hearing loss becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening of the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

The Board initially denied service connection for 
hypertension, hearing loss and tinnitus in a decision dated 
in October 1987.  In a decision in August 1994, the Board 
again denied the claims for service connection for 
hypertension and hearing loss in the left ear with tinnitus 
on the basis that hypertension was not shown in service or 
for several years thereafter, and that defective hearing and 
tinnitus were first manifested years after service, and were 
not related to any incident in service.  It was concluded 
that new and material evidence had not been submitted to 
reopen the claims for service connection for hypertension and 
hearing loss with tinnitus and, accordingly, the claims 
remained denied.

The additional evidence in this case primarily consists of VA 
and private medical records reflecting treatment many years 
after service.  The additional evidence merely confirms the 
presence, many years after service, of hypertension and 
defective hearing in the left ear with tinnitus.  No 
competent medical evidence has been submitted which 
demonstrates that these conditions had their onset in 
service, within one year thereafter, or are otherwise related 
to service.  The only evidence to that effect is the 
continued assertions of the veteran.  His allegations are 
repetitive and cumulative of similar claims of record at the 
time of the previous Board decision.  In Routen v. Brown, 10 
Veteran. Apportionment. 183, 186, (1997), the Court noted 
"[l]ay assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, and the Board's decision of August 1994 denying 
service connection for hypertension and a hearing loss in the 
left ear with tinnitus is final and the benefits sought on 
appeal remain denied.

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Veteran. Apportionment. 203; and Elkins, 12 Vet. 
App. 209.  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard, 4 Vet. App. 384.

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking hypertension or hearing loss with tinnitus to 
service, a remand is inappropriate.  The Board further 
observes that the regulation in question, 38 C.F.R. § 3.156, 
has not changed and the veteran has received that regulation 
and has been accorded ample opportunity to present evidence 
and argument pertaining thereto.  Accordingly, the Board 
concludes that the reasons for remand discussed in Bernard 
are inapplicable to the issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App. 
at 525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claims as to the issue of 
entitlement to service connection for hypertension and a 
hearing loss in the left ear with tinnitus.  In essence, what 
is required is competent medical evidence which documents 
that the these disorders are related to the veteran's service 
or any incident thereof. 

II. Service Connection for Disc Disease of the 
Lumbar Spine

The initial question before the Board is whether the 
veteran's claim for service connection for disc disease of 
the lumbar spine is well grounded.  The record discloses that 
service connection has been granted for low back strain.  

The veteran was afforded a VA examination in March 1995.  
Straight leg raising was positive.  An X-ray of the 
lumbosacral spine revealed degenerative spondylosis.  The 
pertinent diagnosis was lumbar discogenic disease.

In a statement dated in July 1995, a private physician stated 
that the veteran's low back disc disease was secondary to his 
service-connected back strain.  Based on this evidence, the 
Board concludes that the claim for service connection is well 
grounded.


ORDER

Since new and material evidence has not been submitted to 
reopen claims of entitlement to service connection for 
hypertension and hearing loss in the left ear with tinnitus, 
the appeal is denied.  The veteran has submitted a well-
grounded claim for service connection for disc disease of the 
lumbar spine.


REMAND

With respect to the claims for increased ratings for cervical 
spondylosis and chronic low back strain, the Board notes that 
the veteran has been examined by the VA two times during the 
course of the appeal.  Following the most recent VA 
examination in October 1998, the veteran was seen by a 
private physician approximately two months later for a severe 
flare-up of cervico-thoracic disc disease and lumbosacral 
disc disease.  It was reported by the private physician that 
the veteran had marked muscle spasm of the cervical and 
lumbosacral areas.  

As noted above, although service connection is in effect only 
for low back strain, a private physician concluded in a July 
1995 statement that the veteran's lower back disc disease was 
secondary to his service-connected back strain.  This claim 
is, therefore, well grounded.  In light of the medical 
opinion of record, the Board finds that additional 
development of the record is appropriate.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his cervical 
spine and low back disabilities since 
1994.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with 
the claims folder.

2. The veteran should then be afforded VA 
examinations by specialists in 
orthopedics and neurology, if 
available, to determine the nature and 
extent of his cervical spine 
disability and low back strain.  The 
orthopedic examiner should comment on 
any functional impairment due to pain 
and the pathology associated with pain 
should be described.  With respect to 
the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain 
is visibly manifested on movement of 
the joints, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.  All necessary tests 
should be performed.  The examiners 
are requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the disc disease of 
the lumbar spine is related to the 
service-connected low back strain.  If 
not, the examiners should attempt to 
specify which symptoms are associated 
with strain and which with disc 
disease.  If this cannot be done, the 
examiners should state that for the 
record.  The rationale for all 
opinions expressed should be set 
forth.  The claims folder should be 
made available to the examiners in 
conjunction with the examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



(CONTINUED ON NEXT PAGE)




		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals


 

